 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    ISAIAH JOEL PETILLO,                                 1:16-cv-00488-AWI-JLT (PC)

12                        Plaintiff,                       ORDER SETTING SETTLEMENT
                                                           CONFERENCE
13           v.
14    J.L. PETERSON, et al.,
15                        Defendants.
16
            In response to a recent order requiring the parties to notify the Court of the potential
17
     settlement of this case, all parties have responded expressing a willingness to engage in good-
18
     faith settlement discussions before the undersigned. (See Docs. 85, 89.)
19
            Accordingly, the Court ORDERS as follows:
20
            1. This case is set for a settlement conference on February 15, 2019, at 9:00 a.m. at the
21
                  United States Courthouse, 510 19th Street, Suite 200, Bakersfield, CA 93301;
22
            2. All dates in this matter are STAYED and all outstanding motions are
23
                  TERMINATED pending resolution of the settlement conference.
24
            3. Appearances
25
                     a. Unless otherwise permitted in advance by the Court, the attorneys who will
26
                         try the case shall appear at the Settlement Conference with the parties and the
27
                         person or persons having full authority to negotiate and settle the case on any
28


                                                       1
 1                         reasonable terms1 discussed at the conference. Consideration of settlement is a
 2                         serious matter that requires preparation prior to the settlement conference. Set
 3                         forth below are the procedures the Court will employ, absent good cause, in
 4                         conducting the conference.
 5                     b. Plaintiff shall appear via video-conference or telephonically. The first option
 6                         is preferred if it is within Kern Valley State Prison’s technical capabilities. The
 7                         Court will issue a writ for plaintiff’s participation at the settlement conference
 8                         separately.
 9                     c. The parties must be prepared to discuss the claims, defenses and damages. The
10                         failure of any counsel, party or authorized person subject to this order to
11                         appear may result in the imposition of sanctions. In addition, the conference
12                         will not proceed and will be reset to another date.

13            4. Settlement Procedures and Statements

14                     a. No later than February 1, 2019, Plaintiff SHALL submit to Defendants, by

15                         mail, a written itemization of damages and a meaningful2 settlement demand,

16                         which includes a brief explanation of why such a settlement is appropriate, not

17                         to exceed ten pages in length.

18                     b. Thereafter, no later than February 8, 2019, Defendants SHALL respond, by

19                         telephone or in person, with an acceptance of the offer or with a meaningful

20                         counteroffer, which includes a brief explanation of why such a settlement is

21                         appropriate. If settlement is achieved, defense counsel is to immediately

22                         inform the Courtroom Deputy of Magistrate Judge Thurston.

23                     c. If settlement is not achieved informally, each party is directed to submit

24
              1
                 Insurance carriers, business organizations, and governmental bodies or agencies whose settlement
25   agreements are subject to approval by legislative bodies, executive committees, boards of directors or the like may be
     represented by a person whose recommendations about settlement are relied upon by the ultimate decision makers.
26             2
                 “Meaningful” means the offer is reasonably calculated to settle the case on terms acceptable to the offering
     party. “Meaningful” does not include an offer which the offering party knows will not be acceptable to the other
27   party. If, however, the offering party is only willing to offer a settlement which it knows the other party will not
     accept, this should trigger a recognition the case is not in a settlement posture and the parties should confer about
28   continuing the settlement conference via stipulation.          2
 1            confidential settlement statements no later than February 8, 2019, to
 2            jltorders@caed.uscourts.gov. Plaintiff shall mail his confidential settlement
 3            statement to U. S. District Court, ADR Director, 501 I Street, Suite 4-200,
 4            Sacramento, California 95814 so it arrives no later than February 12, 2019. If
 5            a party desires to share additional confidential information with the Court, they
 6            may do so pursuant to the provisions of Local Rule 270(d) and (e). Parties are
 7            also directed to file a “Notice of Submission of Confidential Settlement
 8            Statement” (See L.R. 270(d)).
 9         d. Settlement statements should not be filed with the Clerk of the court nor
10            served on any other party. Settlement statements shall be clearly marked
11            “confidential” with the date and time of the settlement conference indicated
12            prominently thereon.

13         e. The confidential settlement statement shall be no longer than five pages in

14            length, typed or neatly printed, and include the following:

15                i. A brief statement of the facts of the case.

16                ii. A brief statement of the claims and defenses, i.e., statutory or other

17                    grounds upon which the claims are founded; a forthright evaluation of

18                    the parties’ likelihood of prevailing on the claims and defenses; and a

19                    description of the major issues in dispute.

20               iii. A summary of the proceedings to date.

21               iv. An estimate of the cost and time to be expended for further discovery,

22                    pretrial, and trial.

23                v. The relief sought.

24               vi. The party’s position on settlement, including present demands and

25                    offers and a history of past settlement discussions, offers, and demands.

26              vii. A brief statement of each party’s expectations and goals for the

27                    settlement conference.

28   ///
                                               3
 1        5. The Clerk of the Court is DIRECTED to serve a copy of this order on the litigation
 2              office at Kern Valley State Prison via facsimile at (661) 720-4949.
 3

 4

 5   IT IS SO ORDERED.

 6     Dated:     November 14, 2018                           /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      4
